                                                                              .:..:r ;c
                                                                                                                                     ''
                                                                                                                                    "'·:

                                                                     · • .. 1
                                                                     I   {_   ',   ,
                                                                                       1:. {'' : •, , .,,. , i \
                                                                                        •   '   '\..._,   ~   _;,,   \.   '   ,.'    ~   ~
                                                                                                                                             · ., ;
                                                                                                                                              •   )
                                                                                                                                                      1v
                                                                                                                                                      .,   ••
                                                                                                                                                                r 1i r D
                                                                                                                                                                  '   -
                                                                                                                                                                           ·
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            ••;\TE I::
-----------------------------------------------------------X
DARREN FRANKLIN GALLOWAY,
                   Plaintiff,                                                      19            CIVIL 3400 (P AE)(JLC)

                 -v-                                                                                  JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 20, 2019, that the decision of the Commissioner of

Social Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       December 23, 2019

                                                                         RUBY J. KRAJICK

                                                                                       Clerk of Court
                                                               BY:

                                                                                       Deputy Clerk
